Judgment, Supreme Court, New York County (Rena K. Uviller, J., at suppression hearing; A. Kirke Bartley, Jr., J., at plea and sentencing), rendered March 10, 2010, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]), which forecloses review of his suppression claims. As an alternative holding (see People v Callahan, 80 NY2d 273, 285 [1992]), we reject defendant’s claims on the merits. Concur — Tom, J.P., Friedman, Renwick, Feinman and Clark, JJ.